794 F. Supp. 2d 314 (2011)
In re Chaz Robert FISHER.
No. 11-MC-91092-MAP.
United States District Court, D. Massachusetts.
June 28, 2011.
*315 Chaz Robert Fisher, pro se.
Susan Strauss Weisberg, Office of the Bar Counsel, Boston, MA, for Commonwealth of Massachusetts.

ORDER
PONSOR, District Judge.
This matter came before the court following the issuance of an Order of Term Suspension by the Supreme Judicial Court of the Commonwealth of Massachusetts suspending Chaz Robert Fisher from the practice of law in the Commonwealth of Massachusetts for a period of ninety days. Pursuant to Local Rule 83.6 of the Local Rules of the United States District Court for the District of Massachusetts, the Clerk of this court issued an Order to Show Cause on April 21, 2011, as to why identical discipline should not be imposed by this federal court. Attorney Fisher responded on May 19, 2011, asking for "substantially less prejudicial discipline" in this court. See Dkt. 5 at 2.
Attorney Fisher and Bar counsel appeared before this court on June 24, 2011. Following argument, the court indicated that, for reasons unique to this case, Attorney Fisher had already, in effect, served a 90-day suspension before this court and that a further sanction would be inappropriate. This finding was made upon an understanding that Attorney Fisher would comply fully with the conditions established in the Supreme Judicial Court's Order of Suspension for reinstatement to the practice of law in the Commonwealth of Massachusetts. See Dkt. 1, Addendum, "Conditions on Reinstatement."
The particular circumstance in this case warranting the decision to withhold any further formal sanction is that Attorney Fisher's term of state suspension will end on June 30, 2011. During that time, Attorney Fisher has withdrawn from representation of any party, both before the state court and before this federal court. As noted, he has therefore, in essence, served his term of suspension before this federal court already. The court has therefore decided to withhold the imposition of an additional term of suspension upon the express condition that Attorney Fisher comply with all the conditions of reinstatement established by the SJC. These conditions of reinstatement will apply both to his practice of law before the federal court in the District of Massachusetts and in the state courts of the Commonwealth.
Based on the foregoing, this case may now be closed.
It is So Ordered.